IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00019-CV

CAROLYN NORTHCUTT, AS PERSONAL
REPRESENTATIVE OF ESTATE OF
JAMES H. BELL,
                                                             Appellant
v.

CITY OF HEARNE AND RITA L. EWING,
                                                             Appellees


                           From the 82nd District Court
                             Robertson County, Texas
                          Trial Court No. 12-03-19048-CV


                          MEMORANDUM OPINION

       Carolyn Northcutt, as personal representative of the Estate of James H. Bell seeks

to appeal from the trial court’s order granting the City of Hearne’s plea to the

jurisdiction signed on December 13, 2012. The Clerk of this Court notified Northcutt by

letter dated January 28, 2013 that this appeal was subject to dismissal because it

appeared the notice of appeal was untimely. The permitted appeal of an interlocutory

order is an accelerated appeal. TEX. R. APP. P. 28.1(a). Thus, the notice of appeal in this
proceeding was due January 2, 2013. See id. 26.1(b). It was not filed until January 14,

2013. A motion for new trial does not extend the time to perfect an accelerated appeal.

Id. 28.1(b). The Clerk also warned Northcutt that the Court would dismiss the appeal

unless, within 21 days from the date of the letter, a response was filed showing grounds

for continuing the appeal. No response has been filed.

       This appeal is dismissed. TEX. R. APP. P. 42.3(a).

       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208

(West Supp. 2012); § 51.941(a) (West 2005). Under these circumstances, we suspend the

rule and order the Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2.

The write-off of the fees from the accounts receivable of the Court in no way eliminates

or reduces the fees owed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 28, 2013
[CV06]




Northcutt v. City of Hearne                                                            Page 2